        Case 4:21-cv-00124-RCY-DEM Document 1 Filed 09/22/21 Page 1 of 12 PageID# 1




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA

                                          NEWPORT NEWS DIVISION

        KIMBERLY WYNN HOLLEMON,
                  Plaintiff

        v.                                               CIVIL ACTION NO. __________

        WILLIAMSBURG-JAMES CITY COUNTY
        SCHOOL BOARD,
                                                         Jury Trial Demanded

        DR. OLWEN HERRON,
        SUPERINTENDENT
        (in her official capacity), and

        JON ANDRE,
        DIRECTOR OF HR OPERATIONS AND
        COMPLIANCE
        (in his official capacity)

                      Defendants.

                              COMPLAINT and JURY TRIAL DEMAND

               This is an action brought by KIMBERLY WYNN HOLLEMON, the Plaintiff,

        through counsel, to correct the unlawful employment practice of discrimination and

        retaliation in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

        § 1981a. This action seeks to provide relief to Kimberly Wynn Hollemon, who was

        adversely affected by such practice. Plaintiff contends that the Defendant,

        WILLIAMSBURG-JAMES CITY COUNTY PUBLIC SCHOOLS, has discriminated

        against Kimberly Wynn Hollemon by suspending and subsequently requiring her to

        terminate her employment because as a result of racial discrimination suffered during

        her employment for the Defendants, and subsequent retaliation.




                                                Page 1 of 12
￼
    ￼
        Case 4:21-cv-00124-RCY-DEM Document 1 Filed 09/22/21 Page 2 of 12 PageID# 2




                                          INTRODUCTION

        1. Plaintiff is a Black educator who began her career in public education in 1992 as an

           English teacher in Norfolk Public Schools. Plaintiff has had a successful career in

           public education since 1992. She has served as assistant principal in Chesterfield

           County Public Schools and Virginia Beach City Public Schools. She has previously

           served as Principal in Cumberland County. Prior to acting as interim principal at

           Lafayette High School, she was employed by Board as a coordinator for English/

           Reading Language Arts 9-12 and as a summer school program. From the inception

           of her career, she has been an exceptional employee.

        2. Plaintiff, previously employed by Williamsburg-James City Public Schools, brings

           this action to hold Defendants accountable for the racial discrimination and

           retaliation it engaged in in the course of her employment and discharge from her

           duties as a principal at Lafayette High School in 2019.

        3. Plaintiff acted in her capacity of interim principal to Lafayette High School between

           2017-2018, and as a result of her outstanding performance, Plaintiff was requested

           to accept a permanent position as the principal for the Lafayette High School from

           2018-2019.

        4. In 2018, Plaintiff began being the subject of discrimination that began as subtle

           comments and over time escalated to more aggressive acts. Time after time, Plaintiff

           reported the conduct to Defendants with no actionable steps taken to remedy the

           conduct against Plaintiff.

        5. Plaintiff reported disparaging and racially charged comments made by then

           Assistant Superintendent, Jeffrey Carol, against the school while she was acting as


                                              Page 2 of 12
￼
    ￼
        Case 4:21-cv-00124-RCY-DEM Document 1 Filed 09/22/21 Page 3 of 12 PageID# 3




           interim principal soon to be permanent principal of Lafayette High School. No

           action was taken against the Assistant Superintendent. After this initial issue,

           Plaintiff was continuously subject to a different standard than her White

           counterparts, which she later discovered and realized was racial discrimination.

        6. In 2019, Plaintiff submitted a request to attend a professional conference hosted by

           a Black professional sorority which Plaintiff belonged to, Alpha Kappa Alpha, a

           professional organization geared towards the professional development of each of its

           members. Plaintiff’s request was approved by her immediate supervisor, Catherine

           Worley, presently Assistant Superintendent for School Leadership. At the time,

           Plaintiff provided all accurate information needed prior to her receiving approval to

           attend the professional conference.

        7. Upon her return from the conference, and after initiating an investigation against an

           educator who called a Black student the “N” word, Plaintiff was subjected to what

           she now recognizes as a pretextual and unfounded investigation which led to her

           removal from her official duties as principal.

        8. Following the initiation of the investigation of the racial slur against the Black

           student, the treatment towards Plaintiff became more insensitive and

           discriminatory. She was advised by another staff member to watch her back which

           made her fearful of any retribution against her due to the investigation. She grew

           very alarmed about any consequences against her.

        9. Plaintiff was accused of embezzling money from the school despite following the

           procedure she was advised to follow for logging purchases and requesting refunds.




                                              Page 3 of 12
￼
    ￼
        Case 4:21-cv-00124-RCY-DEM Document 1 Filed 09/22/21 Page 4 of 12 PageID# 4




            Plaintiff followed the guidance received as no formal training was provided by the

            Defendants.

                          STATEMENT OF JURISDICTION AND VENUE

        10. This action is brought forth for employment discrimination pursuant to Title VII of

            the Civil Rights Act of 1964, 42 U.S.C. §§2000e to 2000e-17. On June 24, 2021, the

            U.S. Equal Employment Opportunity Commission issued a Notice of Right to Sue

            letter to Plaintiff. Plaintiff now timely submits this suit.1

        11. Jurisdiction of this court is invoked pursuant to 28 U.S.C. §§§ 451, 1331, and 1343.

            This action is authorized and instituted pursuant to Sections 703(a), 704(a), 706(f)

            (1), 706(f)(3), of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§

            2000e-2(a), 2000e-3(a), 2000e-5(f)(1), 2000e-5(f)(3), and Section 102 of the Civil

            Rights Act of 1991, 42 U.S.C. §1981a. 2.

        12. Venue is proper in this district pursuant to 28 U.S.C. § 1391 because the Board

            maintains its principal place of business in Williamsburg City, Virginia, and the

            employment practices alleged to be unlawful herein were committed in

            Williamsburg, VA, within the judicial district of the United States District Court for

            the Eastern District of Virginia, Newport News Division.

                                                  PARTIES

        3. Plaintiff is an adult individual, former employee of the Defendants, who resides in

            New Kent, Virginia.

                                                Defendants




        1See U.S. EEOC Dismissal and Notice of Rights, EEOC Charge No.: 437-2021-00495 (June 24,
        2021).

                                                 Page 4 of 12
￼
    ￼
        Case 4:21-cv-00124-RCY-DEM Document 1 Filed 09/22/21 Page 5 of 12 PageID# 5




        4. The Board is the governing body for Williamsburg-James City County Public

           Schools. The Board directs, controls and supervises the operation of all schools

           within Williamsburg-James City County Public Schools, and is organized under the

           laws of the State of Virginia. Virginia Code Section 22.1-79. The Board’s central

           office address is 117 Ironbound Road, Williamsburg, VA 23185. Defendant employed

           Plaintiff at its Lafayette High School located at 4460 Longhill Rd, Williamsburg, VA

           23188.

        5. Dr. Olwen Herron is the Williamsburg-James City County Public Schools

           Superintendent. Dr. Herron is responsible for overseeing the daily operations of

           Williamsburg-James City County Public Schools along with the Board, which

           includes overseeing staff personnel management, and acting as the educational

           leader of the schools.

        6. Jon Andre is the Director of HR operations and Compliance for Williamsburg-James

           City County Public Schools. In his role as Director of Human Resources and

           Compliance, Mr. Andre is directly responsible for handling issues with school

           personnel such as grievances.

                                    GENERAL ALLEGATIONS

        5. Plaintiff has worked in public education since 1992. Plaintiff became employed by

           the Board in 2011. She was later asked to act as interim principal of Lafayette High

           School from 2017-2018. From 2018-2019, Plaintiff acted as principal of Lafayette

           High School.

        6. In 2018, Plaintiff began to experience acts of racial discrimination that began as

           subtle comments and over time escalated to more aggressive acts.


                                             Page 5 of 12
￼
    ￼
        Case 4:21-cv-00124-RCY-DEM Document 1 Filed 09/22/21 Page 6 of 12 PageID# 6




        7. On or about May 2018, Plaintiff filed a report with John Andre, Director of

           Employee Relations for Virginia Department of Education, against Jeffrey Carol,

           then Assistant Superintendent, for having made disparaging racial comments

           pertaining to Lafayette High School, where Plaintiff was acting principal.

           Specifically, Plaintiff reported the comment the school was a “ghetto school” and

           Plaintiff “would be going there.”After Plaintiff reported the racially derogatory

           comments made by Mr. Carroll, the then Assistant Superintendent, Plaintiff began

           to experience acts which she later recognized as retaliation.

        8. On or about August 2018, Kelsey Bowen, the Chief Financial Officer, and Rene

           Ewing, the Assistant Director of Finance, directed Plaintiff to collect the Lafayette

           High School staff members purchase cards (“P-card), and instructed to allow staff

           members to use the P-card issued to Plaintiff instead. Prior to Plaintiff beginning to

           act in her capacity as principal, teachers and other staff at Lafayette High School

           had their own P-cards issued to them. From Plaintiff’s experience working for the

           Department of Education, this practice was unusual, as typically bookkeepers,

           principals or another staff member on the administrative team would be the only

           ones issued a P-card. Following her removal of the P-cards, the staff became hostile

           towards Plaintiff. Teachers’ attitudes pertaining their disapproval of Plaintiff became

           more outwardly clear.

        9. On or about February 2019, Plaintiff submitted a request to attend a professional

           conference hosted by her sorority, Alpha Kappa Alpha, a professional organization

           geared towards the professional development of each of its members.          Plaintiff’s

           request was approved by her immediate supervisor, Catherine Worley.


                                              Page 6 of 12
￼
    ￼
        Case 4:21-cv-00124-RCY-DEM Document 1 Filed 09/22/21 Page 7 of 12 PageID# 7




        10. Plaintiff provided a copy of the preliminary conference agenda as required by the

              School District. Plaintiff was not asked to provide the name of the organization

              hosting the event, but did provide documentation of the topics to be covered at the

              conference that would contribute towards the professional conference requirement.2

              After the conference, Plaintiff, reported the expenses she engaged in during the

              professional conference which included expenses of car rental, lodging, two receipts

              related to food expenditure.

        11. On our about April 29, 2019, Plaintiff received a report that Craig Wortman, an

              educator at Lafayette High School used a racial slur toward a Black at the school. In

              her capacity as Principal, Plaintiff opened an investigation and reported the matter

              to John Andre, Director of Employee Relations for Virginia Department of

              Education.

        12. Following the investigation against Mr. Wortman, the treatment from the school

              staff and administration towards Plaintiff became increasingly hostile.

        13. Although the conference had been approved, following her report of Mr. Wortman,

              the administration denied some of her expenses submitted from the conference. The

              administration then opened an audit of Plaintiff’s purchases utilizing her school

              issued purchase (“P-card”).

        14. Plaintiff was never questioned, or interviewed pertaining the audit. She was not

              permitted to be present during the audit, and was not given an opportunity to

              respond.




        2   See VDOE, Virginia Licensure Renewal Manual, Professional Conference (Aug. 2021).

                                                 Page 7 of 12
￼
    ￼
        Case 4:21-cv-00124-RCY-DEM Document 1 Filed 09/22/21 Page 8 of 12 PageID# 8




        15. On or about May 28, 2019, following her investigation and report of Mr. Wortman

           into the racial slur incident, Plaintiff was placed on administrative leave without

           being provided a reason for being placed on administrative leave.

        16. On or about June 2019, Plaintiff was “permitted” to resign from her position, and

           charged with a felony embezzlement charge. That matter is currently on appeal.

        17. The actions taken by the Board and the Superintendent alone caused Plaintiff to lose

           her professional licenses and prevented her from renewing her license, preventing

           her from being gainfully employed as a principal or teacher.

        18. The inactions taken by Mr. Andre led to the acquiescence and perpetuation of the

           discriminatory treatment Plaintiff was subjected to.

        19. On or about June 4, 2021 Plaintiff filed EEOC Charge No. 437-2021-00495 against

           Williamsburg-James City County Public Schools, alleging discrimination based on

           race and retaliation.

        20. On or about June 24, 2021 Plaintiff received the Dismissal and Notice of Rights from

           the EEOC.

        21. All conditions precedent to the institution of this lawsuit have been satisfied.

                                      STATEMENT OF CLAIMS

          FIRST CLAIM OF RELIEF: DISCRIMINATION ON THE BASIS OF RACE

        22. Plaintiff incorporates all preceding paragraphs as though set forth in full herein.

        23. Beginning in April 2018, and continuing thereafter, Defendants engaged in unlawful

           employment practices in violation of violation of Section 703(a)(1) of Title VII, 42

           U.S.C. § 2000e2(a)(1) by subjecting Plaintiff to unequal terms and conditions of




                                               Page 8 of 12
￼
    ￼
        Case 4:21-cv-00124-RCY-DEM Document 1 Filed 09/22/21 Page 9 of 12 PageID# 9




           employment, disparate discipline, and eventual termination because of her race.

           These unlawful practices include, but are not limited to, the following:

          1. Plaintiff twice reported racially motivated slurs against school and student body

              without receiving support from the school administration;

          2. Defendants excluded Plaintiff from all communications pertaining the audit

              performed to the school while she was acting principal. Items claimed to have

              been embezzled by Plaintiff as a result of the audit, were later determined to be

              in school grounds after Plaintiff’s administrative leave, resignation and criminal

              action initiated against Plaintiff.

          3. Defendants limited the look back period of the audit only to the period of time

              beginning when she initiated a formal investigation into the racial slur incident

              involving an educator employed at Lafayette High School.

          4. Defendants subjected Plaintiff to disparate treatment by taking action against her

              for alleged deficiencies that employees outside her protected class also engaged

              in, but for which they were not similarly treated.

          5. Defendants subjected Plaintiff to disparate treatment in the terms and conditions

              of her employment, displayed a disregard for her authority, and otherwise

              depicted her in a negative light to staff, because of her race.

          6. Defendants’ reasons for taking adverse employment action against Plaintiff are

              pretextual.

          7. After terminating Plaintiff, Defendants replaced her with a person outside of her

              protected class.




                                               Page 9 of 12
￼
    ￼
        Case 4:21-cv-00124-RCY-DEM Document 1 Filed 09/22/21 Page 10 of 12 PageID# 10




           8. The effects of the unlawful employment practices alleged herein has been to

               deprive Plaintiff of equal employment opportunities and otherwise adversely

               affect her status as an employee because of her race (Black) in violation of Title

               VII.

           9. The unlawful employment practices alleged herein were intentional.

           10. The unlawful employment practices alleged herein were done with malice or with

               reckless indifference to the federally protected rights of Plaintiff.

                SECOND CLAIM OF RELIEF: DEFENDANT HAS ENGAGED IN
                  RETALIATION IN VIOLATION OF 42 U.S.C. § 2000e-3(a)

        24. Plaintiff incorporates all preceding paragraphs as though set forth in full herein.

        25. Defendants illegally retaliated against Plaintiff by suspending and terminating her

            employment as a result of her investigation into the racially motivated verbal assault

            engaged in by one of the school’s educators, along with Plaintiff’s report of the

            Assistant Superintended who advised the school was a “ghetto school” and her

            overall attempts to implement changes to the school.

        26. The effect of the events described above has been to deprive Plaintiff of equal

            employment opportunities in retaliation for the above-described actions taken by

            Plaintiff.

        27. The unlawful employment practices described above were intentional.

        28. 26. The unlawful employment practices described above were done with malice or

            with reckless indifference to the federally protected rights of Plaintiff.

                                         PRAYER FOR RELIEF

               Wherefore, Plaintiff respectfully requests that this Court:




                                                Page 10 of 12
￼
    ￼
        Case 4:21-cv-00124-RCY-DEM Document 1 Filed 09/22/21 Page 11 of 12 PageID# 11




        A. Order Defendants to make Plaintiff whole by providing appropriate backpay with

            prejudgment interest, and other affirmative and equitable relief necessary to

            eradicate the effects of its unlawful employment practices, including but not limited

            to, rightful-place reinstatement;

        B. Order Defendants to make Plaintiff whole by providing compensation for past and

            future pecuniary losses resulting from the unlawful employment practices described

            above, including but not limited to job search expenses and medical expenses;

        C. Order Defendants to make Plaintiff whole by providing compensation for past and

            future non-pecuniary losses, including emotional pain, suffering, inconvenience,

            mental anguish, loss of enjoyment of life, and humiliation;

        D. Order Defendants to pay Plaintiff punitive damages for its malicious and/or reckless

            conduct described above, in amounts to be determined at trial;

        E. Order Defendant to issue public apology in light of the widely publicized discussion

            of the false allegations that resulted from the Defendants’ illegal actions.

        F. Grant such further relief as the Court deems necessary and proper in the public

            interest; and

        G. Grant attorney’s fees and litigation costs related to this action.

                                        JURY TRIAL DEMAND

               Plaintiff requests a jury trial on all questions of fact raised by her Complaint.

        Dated: September 22, 2021

                                                                 Respectfully Submitted,
                                                                 KIMBERLY WYNN HOLLEMON
                                                                 By Counsel




                                                Page 11 of 12
￼
    ￼
        Case 4:21-cv-00124-RCY-DEM Document 1 Filed 09/22/21 Page 12 of 12 PageID# 12




        ____/s/_____________________________
         Jennifer Quezada, VSB#93716
         Miriam Airington-Fisher, VSB#78260
         AIRINGTON LAW
         The Colonnade Building
         4050 Innslake Drive
         Suite 190
         Glen Allen, Virginia 23060
         Telephone: (804) 774-7117
         Facsimile: (804) 597-5424
         jquezada@airingtonlaw.com
         mairington@airingtonlaw.com




                                  CERTIFICATION AND CLOSING

               Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of

        my knowledge, information, and belief that this complaint: (1) is not being presented for
        an improper purpose, such as to harass, cause unnecessary delay, or needlessly increase

        the cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for

        extending, modifying, or reversing existing law; (3) the factual contentions have

        evidentiary support or, if specifically so identified, will likely have evidentiary support

        after a reasonable opportunity for further investigation or discovery; and (4) the
        complaint otherwise complies with the requirements of Rule 11.



        ____________/s/_____________________
         Jennifer Quezada, VSB#93716
         Miriam Airington-Fisher, VSB#78260
         AIRINGTON LAW
         The Colonnade Building
         4050 Innslake Drive
         Suite 190
         Glen Allen, Virginia 23060
         Telephone: (804) 774-7117
         Facsimile: (804) 597-5424
         jquezada@airingtonlaw.com
         mairington@airingtonlaw.com

                                              Page 12 of 12
￼
    ￼
